Citation Nr: 1339698	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disability. 


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a right ankle disability, residual of injury.  
The issue of the right ankle disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1998 decision the Board denied the Veteran's claim for service connection for a right ankle disability.  The decision is final. 

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the April 1998 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disability, residual of injury.  


CONCLUSIONS OF LAW

1.  The April 1998 Board decision that denied the Veteran's request to reopen a claim for service connection for a right ankle disability based on new and material evidence, is final.  38 C.F.R. §, 20.1100 (1998).  

2.  New and material evidence having been presented to reopen a claim for service connection for a right ankle disability, the claim for a right ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis-right ankle disability

The Veteran essentially contends that he has a current right ankle disability due to a motor vehicle accident during service.  

The April 1998 Board decision was that there was no new and material evidence to reopen the claim for a right ankle disability because the Veteran's further evidence submitted did not change the official finding of willful misconduct.  The Board decision is final because the Veteran did not file a timely appeal with respect to this decision.  

The claim of entitlement to service connection for right ankle disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in April 2010.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the April 1998 Board decision included the Veteran's service treatment records (STRs) from his active duty service from July 1974 to July 1977, a March 1996 VA examination, and lay statements including one from June 1997.  

Evidence received since the April 1998 Board decision includes multiple lay statements from August 2010 from the Veteran asserting that he did not consent to his ankle surgery in service, and private treatment records from September 1995 addressing his right ankle disability.  The evidence addresses the nature of the original injury and accordingly raises a reasonable possibility of substantiating the claim and is material.  The Veteran's statements are presumed credible and are not merely cumulative or redundant of other evidence of record.  Therefore, the claim is reopened.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  
Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for right ankle disability.  See 38 C.F.R. § 3.156(a) (2013).  To this extent only, the appeal is granted.


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a right ankle disability is allowed, and to that extent only the appeal is granted.


REMAND

The RO denied the Veteran's claim of service connection for a right ankle disability on the basis that new and material evidence had not been received to reopen such a claim following a prior final decision.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for a right ankle disability on the merits, the Board finds that a remand for the RO to readjudicate de novo the Veteran's claim in the first instance is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must notify the Veteran of what evidence is needed to substantiate the claims of service connection for a right ankle disability.  The Veteran must be afforded an opportunity to respond. 

2.  The RO must then readjudicate the matter de novo.  If any claim remains denied, the RO must issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case must then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


